DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
The claims are objected to as failing to comply with 37 CFR 1.75(i) because elements of the claims are not separated by line indentation.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 8, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Anderson et al. (US 2003/0107218 hereinafter “Anderson”).
In regards to claim 1, Anderson discloses a quick coupling device for transferring liquid for an aircraft, comprising a female member (20) configured to be connected to a first reservoir, said female member forming a passage and comprising a cylindrical portion (22) and a radial portion (24), a male member (40) configured to be connected to a second reservoir, said male member forming a passage, slidably mounted in a liquid-tight manner in the female member and comprising a cylindrical portion (44) and a radial portion (50), and a member (62) for locking the male member in the female member, the locking member being disposed between the radial portion of the female member and the radial portion of the male member (shown in fig. 1), the 
In regards to claim 8, Anderson further discloses the locking member comprises an axial skirt (64) supporting the axial blocking lock and the axial blocking lock comprises a plurality of teeth (80) directed towards the female member, the teeth being concentric, each tooth  forming an angular sector and having edges that are part of parallel planes (shown in fig. 5A).
In regards to claim 9, Anderson further discloses the locking member is made from at least two portions (it can be seen in fig. 2 that the locking member 62 comprises multiple “portions”).

Allowable Subject Matter
Claims 2-7 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does no show or suggest a quick coupling device comprising all limitations of the claims.
.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Each of the remaining cited prior art shows a similar quick coupling device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY T DRAGICEVICH whose telephone number is (571)270-0505.  The examiner can normally be reached on Monday-Friday 8:00 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew D. Troutman can be reached on (571) 270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZACHARY T DRAGICEVICH/Primary Examiner, Art Unit 3679                                                                                                                                                                                                        09/08/2021